DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The Amendment filed 31 May 2022 has been entered. Claims 1 and 3-10 remain pending in the application as well as newly added claims 11-21 (claim 2 has been cancelled). Applicant’s amendments to the claims overcomes each and every 35 U.S.C. 112(b) rejection as well as the objections to the title of the invention and the minor informalities previously set forth in the Non-Final Office Action dated 07 March 2022, however, the amendments fail to overcome the objection to the abstract for improper language. The Applicant’s amendments to independent claims 1, 9, and 10 overcome the rejections to claims 1-10 under 35 U.S.C. 102 and 103 previously set forth in the Non-Final Office Action dated 07 March 2022.
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 31 May 2022, with respect to the rejections of claims 1-10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103, Kim in view of Bingle and Schan; Kim in view of Schan; and Kim in view of Xie and Schan.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 9, and 10: “attachment means” is interpreted as an elastic element, or alternatively as a clamp ring, as mentioned in ¶42 of the specification. The same interpretation is used for all dependent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 claims both the attachment means of claim 1 and a separate clamping ring, however, as seen in paragraph 42 of the specification, “The attachment means 58 may comprise an elastic portion so as to fit to the profile of the wall 31 of the lens holder, the elastic attachment means allowing to compress the heater band 50 against the lower wall 31 of the lens holder 14. Alternatively, a clamping ring can also be inserted around the heater band 50 in order to pinch the heater band 50 between the clamping ring and the lower wall 31 of the lens holder 14.” Figures 4 and 5 also show only an elastic attachment means (58) being used to compress the heater band to the lower wall of the lens holder. Therefore, the use of both an attachment means and a clamping ring was not described in the specification and drawings of the instant application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) and Schan et al. (USPGPub 20170215718 A1). Note: claim 1 is being interpreted under 35 U.S.C. 112(f) as mentioned above.

Regarding claim 1, Kim teaches an optical device comprising at least one rigid printed circuit board (400) including an electronic image-capture circuit (see figure 1, printed circuit board 400; and ¶56, A printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board); a lens holder (100) comprising at least one optical lens (10) (see figure 1, lens barrel 100 containing lens 10); a wall (100) forming a cavity extending along an optical axis of the device from a top end to a bottom end (see figure 1, lens barrel 100); a flexible heater band (610/600) arranged in contact with the wall (100) of the lens holder (100) and around the wall (100) of the lens holder (100) (see figures 6 and 7, second heating part 610 wrapped around lens barrel 100), the heater band (600) comprising an electrical connection interface (640) electrically connected to the at least one rigid printed circuit board (400) (see figures 6 and 7, electrode 640; and ¶90, The second heater 600 may be electrically connected to the printed circuit board 400 and may be heated by power supplied through the printed circuit board 400 , thereby heating the lens barrel 100 and the lens 10. In an embodiment, the second heater 600 is used to heat the lens barrel 100 and the lens 10 coupled to the lens barrel 100 to prevent frost from adhering to exposed portions of the lens 10); and an attachment means (see figure 8, connecting part 630; and ¶99, As shown in FIG. 8, a part of the second heater 600 (ie, the second heating part 610 and the second connection part 630 ) may be provided between the lens barrel 100 and the holder 200 , and the terminal part 620 may be provided on the lower surface of the lens barrel 100). However, Kim fails to explicitly teach wherein the bottom end of the lens holder is mounted on the at least one rigid printed circuit board so as to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens; and the attachment means (as interpreted under 112(f)) allowing the heater band to compress against the wall of the lens holder.
	However, Bingle teaches wherein the bottom end of the lens holder (12) is mounted on the at least one rigid printed circuit board (26) so as to align, along the optical axis of the device, the electronic image-capture circuit (18) and the optical lens (24) (col. 11, lines 60-67, and col. 12, lines 1-3, As best shown in FIGS. 7 and 9-12, camera housing portion 12 includes a generally cylindrical portion 12a extending outwardly from a base portion 12b. Camera portion 12 comprises a molded plastic component and may include a pair of heater terminals or elements 30a, 30b insert molded within and/or along the walls of cylindrical portion 12a, as discussed below. Cylindrical portion 12a receives a lens or optic system 24 therein, which functions to focus the image onto camera or sensor 18, which is positioned at a circuit board 26 mounted within the base portion 12b of camera housing portion 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Bingle to further include the lens holder directly attached to the rigid circuit board because doing so would greatly reduce the size of the device, allowing it to be integrated into other systems more easily. However, the combination fails to explicitly teach the attachment means (as interpreted under 112(f)) allowing the heater band to compress against the wall of the lens holder.
	However, Schan teaches the attachment means (23) (as interpreted under 112(f)) allowing the heater band (9/10) to compress against the wall of the lens holder (4) (see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Bingle to incorporate the teachings of Schan to further include an elastic attachment means in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder. 

Regarding claim 3, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein the attachment means (Schan 23) includes two longitudinal ends of the heater band (Schan 9/10) configured to hold the heater band (Schan 9/10) clamped against the wall of the lens holder (Schan 4) (Schan, see figure 6 and 7, connection piece 23 has two longitudinal ends connected to stiffened area 9 and 10 (i.e. heaters); and ¶39, Two stiffened areas 9, 10, in each of which a respective heating element 11 is arranged, are formed on a flexible printed circuit board 8).

Regarding claim 4, Kim as modified by Bingle and Schan teaches the optical device according to claim 3, wherein the attachment means (Schan 23) comprise an elastic portion so as to fit to  a profile of the wall of the lens holder (Schan 4) (Schan, see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).

Regarding claim 5, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein the heater band (Kim 600/610) comprises electrical conductors (Kim 641) configured to be traversed by an electric current coming from the printed circuit board (Kim 400) (Kim, see figure 6, two second wires 641 (i.e. electrical conductors); and ¶96, Specifically, the second electrode 640 may two second wires 641 separated from each other and provided to the second terminal 620 and the second connection part 630, and the two second wires 641 may be electrically connected to the second heating sheet 611).

Regarding claim 11, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein a single flex-rigid printed circuit board (Kim, combination of rigid PCB 400 and flexible heater 600) comprises: the rigid printed circuit board (Kim 400) (Kim, see figure 1, printed circuit board 400); and the flexible heater band (Kim 600/610) including the electrical connection interface (Kim 640) (Kim, see figure 7, flexible heater band 610 having electrode 640 (i.e. electrical connection) connecting the heater band to PCB 400; and ¶95, The second electrode 640 may be provided to the second terminal 620 and the second connection part 630 to electrically connect the printed circuit board 400 to the second heating sheet 611).

    PNG
    media_image1.png
    445
    518
    media_image1.png
    Greyscale

This modified image (figure 8 from Kim) is used for the rejections of claims 13-16 and 20-21

Regarding claim 13, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein the wall (Kim 100) comprises: a lower wall adjacent to the bottom end (Kim, see figure 8 on page 10 of office action showing lower wall (labeled “lower”)); and an upper wall adjacent to the top end (Kim, see figure 8 on page 10 of office action showing upper wall (labeled “upper”)). 

Regarding claim 14, Kim as modified by Bingle and Schan teaches the optical device according to claim 13, wherein the lower wall is an annular cylindrical wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which is a hollow cylinder (i.e. annular cylinder) containing lens 10).

Regarding claim 15, Kim as modified by Bingle and Schan teaches the optical device according to claim 13, wherein the flexible heater band (Kim 600) is configured to be arranged around the lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).

Regarding claim 16, Kim as modified by Bingle and Schan teaches the optical device according to claim 15, wherein the flexible heater band (Kim 600) is arranged to cover a top end of the lower wall that is adjacent to the upper wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).

Regarding claim 17, Kim teaches wherein the heater is a flexible heater band (see figures 7-8, 600). However, Kim fails to explicitly teach wherein a clamping ring is inserted around the flexible heater band, the clamping ring configured to pinch the heater between the clamping ring and the lower wall.
	However, Bingle teaches wherein a clamping ring (16a) is inserted around the heater (30), the clamping ring (16a) configured to pinch the flexible heating band (30) between the clamping ring (16a) and the lower wall (11) (see figure 7, casing portion 16a (i.e. clamping ring) and heating device 30 surrounding housing 11; and col. 16, lines 51-54, The casing portions 16a may be welded, crimped, adhered, banded, or otherwise joined or secured together about the plastic housing 11, in order to encase the housing 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Bingle to further include a clamping ring in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder. 

Regarding claim 18, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein the lens holder (Bingle 12) further comprises a bearing plate (Bingle 12b) (Bingle, see figure 7, camera housing portion 12 having base 12b; and Col. 12, lines 40-42, base portion 12b is generally square and defines a generally square mating edge 12e around the base portion 12b for mating and securing); and the flexible heater band (Bingle 30 replaced with the flexible heater 600 from Kim) is arranged in contact with the bearing plate (Bingle 12b) (Bingle, see figure 7, camera housing portion 12 having base 12b in contact with heating device 30).

Regarding claim 19, Kim as modified by Bingle and Schan teaches the optical device according to claim 1, wherein the optical device is mounted to an exterior of a vehicle (Kim, ¶8, such camera modules are mounted on the front, rear, left and right surfaces of the vehicle and exposed to the outside. Therefore, when it rains or snows or the temperature suddenly drops, the camera lens may be frosted or the lens surface may be covered with ice, thereby degrading the image quality and the sharpness of the image).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) and Schan et al. (USPGPub 20170215718 A1) as applied to claim 1 above, and further in view of Xie (CN 106973202 A).

Regarding claim 6, Kim as modified by Bingle and Schan teaches a flexible heater band (Kim, see figures 7-8, heater 600). However, the combination fails to explicitly teach wherein the heater band is formed by a flexible-type printed circuit board.
	However, Xie teaches wherein the heater band (9) is formed by a flexible-type printed circuit board (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board) can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Bingle, and Schan to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible. 

Regarding claim 7, Kim as modified by Bingle and Schan teaches an electrical connection between (Kim 640) the heating element (Kim 600) and the circuit board (Kim 400) (Kim, see figures 7-8). However, the combination fails to explicitly teach wherein the electrical connection interface is a connection of a flexible printed circuit board type, in substrate continuity with the heater band.
	However, Xie teaches wherein the electrical connection interface is a connection of a flexible printed circuit board type (9), in substrate continuity with the heater band (9) (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board) can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Bingle, and Schan to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) and Schan et al. (USPGPub 20170215718 A1) as applied to claim 1 above, and further in view of Cha et al. (KR 20080105396 A).

Regarding claim 8, Kim as modified by Bingle and Schan teaches an electrical connection interface (Kim 410) on the rigid printed circuit board (Kim 400) (Kim, see figure 1, connectors 410). However, the combination fails to explicitly teach wherein the electrical connection interface comprises a thinned portion of a substrate of the rigid printed circuit board.
	However, Cha teaches wherein the electrical connection interface (190) comprises a thinned portion (181) of a substrate (180) of the rigid printed circuit board (see figure 4, recessed portion 181 of circuit board 180 using to connect the circuit board to yoke 148 and lens barrel 150 using connection portion 131a and connection element 190).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Bingle, and Schan to incorporate the teachings of Cha to further include a thinner portion of the substrate on which to place the connecting elements, because it would allow the manufacturer to keep the size of the package small, which in turn allows for easier integration of the device into other systems. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Bingle et al. (U.S. Patent No. 9937876 B2) and Schan et al. (USPGPub 20170215718 A1) as applied to claim 3 above, and further in view of Chang (KR 1064666 B1).

Regarding claim 12, Kim as modified by Bingle and Schan teaches to longitudinal ends of an attachment means (Schan, see figure 6 and 7, connection piece 23 has two longitudinal ends connected to stiffened area 9 and 10 (i.e. heaters); and ¶39, Two stiffened areas 9, 10, in each of which a respective heating element 11 is arranged, are formed on a flexible printed circuit board 8). However, the combination fails to explicitly teach wherein each of the two longitudinal ends includes an adhesive band.
	However, Chang teaches wherein each of the two longitudinal ends includes an adhesive band (see figure 3; and ¶65, when attaching the heating film 30 to the inner surface of the inner light-shielding ring 20…in order to adhere more closely and prevent separation and separation, it may be adhered with an adhesive or the like).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim, Bingle, and Schan to incorporate the teachings of Chang to further include an adhesive to prevent separation of the heating device from the lens holder, allowing for a more efficient and longer lasting device. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Schan et al. (USPGPub 20170215718 A1). Note: claim 1 is being interpreted under 35 U.S.C. 112(f) as mentioned above.

Regarding claim 9, Kim teaches a method for assembling an optical device comprising: providing a lens holder (100) including at least one optical lens (10) and comprising a wall (100) forming a cavity extending along an optical axis of the device (see figure 1, lens holder 100 comprising of one or more lenses 10); providing a rigid printed circuit board (14) comprising an electronic image-capture component (see figure 1, circuit board 400; and ¶56, A printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board); arranging the rigid printed circuit board (400) on the lens holder (100) so as to be able to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens (10) (see figure 1, circuit board 400, housing 300, retainer 200 and lens holder 100); providing a flexible heater band (600) including an electrical connection interface (640) and attachment means (630) (see figure 6 and 8, second heater 600 and connecting part 630); electrically connecting the electrical connection interface (640) to a rigid printed circuit board (400) of the optical device (¶90, The second heater 600 may be electrically connected to the printed circuit board 400 and may be heated by power supplied through the printed circuit board 400 , thereby heating the lens barrel 100 and the lens 10); and arranging the heater band (600) around the wall of the lens holder (100) (see figures 7 and 8). However, Kim fails to explicitly teach compressing the heater band against the wall of the lens holder via the attachment means (as interpreted under 112(f)) of the heater band.
	However, Schan teaches compressing the heater band (9/10) against the wall of the lens holder (4) via the attachment means (23) (as interpreted under 112(f)) of the heater band (9/10) (see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Schan to further include an elastic attachment means in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.

Regarding claim 20, Kim as modified by Schan teaches the method according to claim 9, wherein the wall of the lens holder (Kim 100) comprises: a lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”)); and an upper wall (Kim, see figure 8 in office action showing upper wall (labeled “upper”)), and wherein arranging the heater band (Kim  600) around the wall of the lens holder (Kim 100) comprises arranging the heater band (Kim 600) around the lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (CN 107690594 A) in view of Xie (CN 106973202 A) and Schan et al. (USPGPub 20170215718 A1).

Regarding claim 10, Kim teaches a method for assembling an optical device comprising: providing a lens holder (100) including at least one optical lens (10) and comprising a wall forming a cavity extending along an optical axis of the device (see figure 1, lens holder 100 comprising of one or more lenses 10); providing a single printed circuit board comprising a rigid main printed circuit board (400) including an electronic image-capture component (¶56, A printed circuit board 400 may be placed in the housing 300, and an image sensor (not shown) having a portion on which an image of an object is formed may be mounted on an upper surface of the printed circuit board), a flexible heater band (600) arranged around the wall of the lens holder (100), and an extension (410) forming an electrical connection interface (see figures 1 and 6-8, heater 600 has connecting portion 630 and electrode 640 and terminal 620 for electrically connecting the substrate 400 via connector 410); and arranging the rigid printed circuit board (400) on the lens holder (100) so as to be able to align, along the optical axis of the device, the electronic image-capture circuit and the optical lens (10) (see figure 1, circuit board 400, housing 300, retainer 200 and lens holder 100). However, Kim fails to teach wherein the flexible heater band is a flexible printed circuit board and compressing the heater band against the wall of the lens holder via an attachment means (as interpreted under 112(f)) of the heater band.
	However, Xie teaches wherein the flexible heater band (9) is a flexible printed circuit board (¶38, As shown in FIG. 3 , on some camera terminals, a protective cover 8 is also provided in front of the voice coil motor and the lens. At this time, frost and mist will not only accumulate on the lens, but also on the protective cover Therefore, a heating FPC 9 (i.e. flexible printed circuit board)can be arranged between the protective cover 8 and the voice coil motor, and the heating FPC 9 is connected to the driving module. When defrosting is performed, the driving module also supplies the heating The FPC 9 is supplied with a second heating current to defrost the protective cover 8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to incorporate the teachings of Xie to further include a flexible printed circuit board because they are known for fitting onto uneven surfaces and also for fitting into tight spaces, both of which make using a rigid circuit board impossible. However, the combination fails to explicitly teach compressing the heater band against the wall of the lens holder via an attachment means (as interpreted under 112(f)) of the heater band.
	However, Schan teaches compressing the heater band (9/10) against the wall of the lens holder (4) via an attachment means (23)  (as interpreted under 112(f)) of the heater band (9/10) (see figure 6, connection piece 23 (i.e. attachment means); and ¶56, A connection piece 23, which is formed from the printed circuit board 8 and provides a web-like connection between the stiffened areas 9, 10, is bent in order to bring the stiffened areas 9, 10 to their position of use, in which they can lie flat).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Xie to incorporate the teachings of Schan to further include an elastic attachment means in order to bring the heater flush to the lens holder, allowing for a smaller device and a better transfer of heat from the heaters to the lens holder.

Regarding claim 21, Kim as modified by Xie and Schan teaches the method according to claim 10, wherein the wall of the lens holder (Kim 100) comprises: a lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”)); and an upper wall (Kim, see figure 8 in office action showing upper wall (labeled “upper”)), and wherein arranging the heater band (Kim  600) around the wall of the lens holder (Kim 100) comprises arranging the heater band (Kim 600) around the lower wall (Kim, see figure 8 in office action showing lower wall (labeled “lower”) which has the heater 600 wrapped around it).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878       

/JENNIFER D BENNETT/Examiner, Art Unit 2878